UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM 10-Q ————— þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2012 Or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to ————— CROSS COUNTRY HEALTHCARE, INC. (Exact name of registrant as specified in its charter) ————— Delaware 0-33169 13-4066229 (State or other jurisdiction of Incorporation or organization) Commission file number (I.R.S. Employer Identification Number) 6551 Park of Commerce Blvd, N.W. Boca Raton, Florida 33487 (Address of principal executive offices)(Zip Code) (561) 998-2232 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYes oNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Largeaccelerated filer¨ Acceleratedfilerþ Non-acceleratedfiler¨(Do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨ Noþ The registrant had outstanding 30,902,314 shares of Common Stock, par value $0.0001 per share, as of October 31, 2012. INFORMATION RELATING TO FORWARD-LOOKING STATEMENTS In addition to historical information, this Form10-Q contains statements relating to our future results (including certain projections and business trends) that are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act), and are subject to the “safe harbor” created by those sections. Words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “estimates”, “suggests”, “seeks”, “will” and variations of such words and similar expressions are intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results and performance to be materially different from any future results or performance expressed or implied by these forward-looking statements. These factors include, but are not limited to, the following: our ability to attract and retain qualified nurses, physicians and other healthcare personnel, costs and availability of short-term housing for our travel healthcare professionals, demand for the healthcare services we provide, both nationally and in the regions in which we operate, the functioning of our information systems, the effect of existing or future government regulation and federal and state legislative and enforcement initiatives on our business, our clients’ ability to pay us for our services, our ability to successfully implement our acquisition and development strategies, the effect of liabilities and other claims asserted against us, the effect of competition in the markets we serve, our ability to successfully defend the Company, its subsidiaries, and its officers and directors on the merits of any lawsuit or determine its potential liability, if any, and other factors set forth in Item 1.A. “Risk Factors” in the Company’s Annual Report on Form10-K for the year ended December31, 2011, as filed and updated in our Quarterly Reports on Form10-Q and other filings with the Securities and Exchange Commission. Although we believe that these statements are based upon reasonable assumptions, we cannot guarantee future resultsand readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date of this filing. There can be no assurance that (i)we have correctly measured or identified all of the factors affecting our business or the extent of these factors’ likely impact, (ii)the available information with respect to these factors on which such analysis is based is complete or accurate, (iii)such analysis is correct or (iv)our strategy, which is based in part on this analysis, will be successful. The Company undertakes no obligation to update or revise forward-looking statements. All references to “we”, “us”, “our”, or “Cross Country” in this Quarterly Report on Form10-Q mean Cross Country Healthcare, Inc., its subsidiaries and affiliates. CROSS COUNTRY HEALTHCARE, INC. INDEX FORM 10-Q SEPTEMBER 30, 2012 PAGE PART I. – FINANCIAL INFORMATION 1 Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Comprehensive (Loss) Income (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II. – OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 36 Signatures 37 i PART I. – FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cross Country Healthcare, Inc. Condensed Consolidated Balance Sheets (Unaudited, amounts in thousands) September30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term cash investments Accounts receivable, less allowance for doubtful accounts of $2,005 in 2012 and $2,180 in 2011 Deferred tax assets Income taxes receivable Prepaid expenses Debt issuance costs, net – current - Other current assets Total current assets Property and equipment, net of accumulated depreciation of $45,327 in 2012 and $41,657 in 2011 Trademarks, net Goodwill, net Other identifiable intangible assets, net Debt issuance costs, net - Non-current deferred tax assets - Other long-term assets Total assets $ $ Liabilitiesand Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ $ Accrued employee compensation and benefits Current portion of long-term debt Other current liabilities Total current liabilities Long-term debt Non-current deferred tax liabilities - 58 Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock 3 3 Additional paid-in capital Accumulated other comprehensive loss ) ) (Accumulated deficit) retained earnings ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements 1 Cross Country Healthcare, Inc. Condensed Consolidated Statements of Operations (Unaudited, amounts in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue from services $ Operating expenses: Direct operating expenses Selling, general and administrative expenses Bad debt expense Depreciation Amortization Impairment charges - - Total operating expenses (Loss) income from operations ) ) Other expenses (income): Foreign exchange loss (gain) ) 32 ) Interest expense Debt financing costs - - Loss on modification of debt 82 - 82 - Other (income) expense, net ) ) 79 ) (Loss) income before income taxes ) ) Income tax (benefit) expense ) ) Net (loss) income $ ) $ $ ) $ Net (loss) income per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to the condensed consolidated financial statements 2 Cross Country Healthcare, Inc. Consolidated Statements of Comprehensive (Loss) Income (Unaudited, amounts in thousands) Three Months Ended Nine Months Ended September 30, September 30, Net (loss) income $ ) $ $ ) $ Other comprehensive income (loss), before tax: Foreign currency translation adjustments ) ) Write-down of marketable securities - - 39 - Net change in fair value of marketable securities - (2
